Case 1:18-cr-00089-TSE Document 185-1 Filed 11/18/19 Page 1 of 22 PagelD# 616

November 5, 2019

The Honorable Senior Judge T.S Ellis, III
United States District Court

Eastern District of Virginia

Albert V Bryan US Courthouse

401 Courthouse Square

Alexandria, VA 22314

RE: Supplemental letter Reference- Jerry Lee
Dear Honorable Judge Ellis,

My name is Stella Chan. | am Jerry’s older sister. Recently, our family received bad news
from the doctor that our mother has early stages of brain degenerative disease and aneurysm.
This disease could possibly lead to memory loss. My mother lives in Hong Kong with my father
who also has declining health. Our mother’s only wish is to see Jerry before this disease gets
any worse.

When | first heard of this, my heart sank because | know how much our parents only
wish is to have the family together again. | kindly ask the judge to take note of our family’s

circumstance and give my brother a fair sentence. Thank you for your time.

Sincerely,

Uf

Stella Chan
Case 1:18-cr-00089-TSE Document 185-1 Filed 11/18/19 Page 2 of 22 PagelD# 617

Lee, Yuet Yuen & Lee, Bing Shu

July 20, 2019

The Honorable Senior Judge T.S. Ellis, III
United States District Court

Eastern District of Virginia

Albert V. Bryan U.S. Courthouse

401 Courthouse Square

Alexandria, VA 22314

Re: Character reference for Mr. Jerry C. S. Lee

Dear Honorable Judge Eilis,

My name is Bing Shu Lee, and my wife is Yuet Yuen Lee. We are Jerry
CS Lee’s parents. We are retired United States citizens, and now living ina
small village in Hong Kong, the place where Jerry was born and grown-up.

We immigrated to Hawaii in 1979 with our four children, when Jerry was
15 years old. Among our children, Jerry was the first one who quickly
immersed into the new society and enjoyed his new life. Jerry loves the United
States so much, which he has no hesitation to serve the country. At the age of
17, he requested me to sign the consent letter to let him join the army after high
school. I can still remember vividly how determined his eyes were when he
handed me that letter, and I signed it off unwillingly. As in the next few years,
we could see him only once a year when he visited us during vacation. Later, I
found that my decision of signing the consent letter was correct because our
beloved son became a man with confidence and pride, and we knew that he had

successfully found his path of life.
Case 1:18-cr-00089-TSE Document 185-1 Filed 11/18/19 Page 3 of 22 PagelD# 618

Jerry started his career in the United States and is a firm believer of
American values. Since his childhood, he has always been an honest, law-
abiding person, dedicated to his service and helpful to his friends and co-
workers. In the family, he is a caring and beloved son, father, and husband. He
is always the first one to contact and take care of us when we were sick. He
guides his daughters patiently. He takes care of his family in every aspect. Jerry
lives in a modest and simple life. His relationship with his co-workers and
neighbors has been amicable and friendly. Jerry always desired to contribute his
service to society and be a strong support to his family.

Growing up, Jerry has always been a dependable, responsible man who is
true to his words. The series of events leading up to the current state has been a
shock for everyone. His lapse in judgment had cost him his career, reputation,
and freedom. Please allow him to make amends and take his level of co-
operation in the matter into consideration.

We are elders in the mid-eighties with various illnesses. I have kidney
disease, and high blood pressure, and my wife is suffering from long-term
anxiety, depression, and high blood pressure. We don’t know how long we will
live and whether we are luckily enough to be able to see Jerry again. Jerry
should be held responsible for what he had done. Despite the seriousness of
Jerry’s legal charges, we deeply hope you understand how impactful Jerry’s
final adjudication will be on us and humbly and respectfully request leniency in

his sentencing.

Sincerely yours,

Lee, Yuet Yuen & Lee, Bing Shu
Case 1:18-cr-00089-TSE Document 185-1 Filed 11/18/19 Page 4 of 22 PagelD# 619

July 19, 2019

Honorable T.S. Eliis Hl

Senior United States District Judge
Albert V. Bryan U.S. Courthouse
401 Courthouse Square
Alexandria, VA 22314

Dear Honorable Judge Ellis,

! am writing a character reference for my older brother, Jerry Lee, who is pleading guilty to the charge of “conspiracy to
commit espionage”.

Our entire family was taken aback at the news of my brother having committed a criminal offence. He has never been
the type of person to do anything that would cause our parents any significant disappointment.

Jerry and | grew up together in Hong Kong and at a young age immigrated ta Hawaii. As Jerry's younger sister, | lived
closely with him growing up and | can say that he has always led a positive lifestyle, Jerry is the only family member
graduating from college and earning the respect not just of my parents and all of his three siblings, but that of many
people in our neighborhood as well. He is not only my brother, but also is my mentor teaching me to become an honest
and positive value person. He joined the military soon as he graduated from high school to achieved his dream to serve
the country.

Being a son, he was honored and proud giving care to our parent as my father had surgery in Aug 2017. While our father
was hospitalized for a week, Jerry visited our father every day. My parent lives at a small island, the only transportation
and access is by ferry, when my father was discharged from the hospital he took time off and assist my mom tc transfer
father back home safely. My parent's health has declined as they are getting older, Jerry was an important part of their
support and care.

Jerry is devoted to his wife and best caring father to his two daughters. Between his busy working schedule, he was still
taking time to check his daughter's homework when they were young and continues to be very much involved in their
education even though the youngest daughter is attending college now. Jerry spends quality times with his family on
the weekend.

Jerry has never been previously in trouble with the law and certainly does not have any criminal record. | am confident
Jerry deeply regrets the offence he has committed and this will remain a one off incident from which he will continue to
do even more positive things.

Thank you, Your Honor, for taking these thoughts into consideration as you deliberate on the appropriate sentence. Our
entire family loves Jerry and we will continue to support him and wish him the best outcome for this case.

Respectfully,

LIA Wong
Case 1:18-cr-00089-TSE Document 185-1 Filed 11/18/19 Page 5 of 22 PagelD# 620

Date : 30 June, 2019.

To: The Honorable T.S. Ellis II,

United States District Judge.

Your Honor,

Re : Character reference for Mr. Jerry C.5S. Lee

tam an enrolled nurse in Hong Kong.

I have known Mr Jerry Lee since his birth, as he is my cousin. We met over family gatherings when
he was in Hong Kong. Through Jerry's family, I heard of his current involvement in an oversea legal
charges. Having known him for most of my life, he has always come across as a person of good
moral character.

Since the start of his career in the US, Jerry was fully committed to his work. He willingly accepted
assignments in different cities. He had to move together with his family every few years, when his
children were studying in primary and secondary schools. Every relocation imposed hardship on
his family for the need to adapt to different languages, culture and social groups during the
transition periods. By then, we were not aware that he worked in the US government, as he has
been a modest and prudent person, who did not talked about his career in any occasions. He has
been honest, humble and considerate amongst friends and relatives.

For his family, he has been a good father and royal husband. During past re-locations, he personally
arranged good educations for his daughters and maintained a cozy and harmonious home for his
loved ones.

For his parents, he is a beloved son, who pays constant attention to their well-being and is in close
contact with them. Jerry and his siblings spent hours in the hospital to look after his father when he
was hospitalized 2 years ago. He has been respectful and compassionate towards elderly family
members and made the effort to visit my ailing mother when she was still alive.

My uncle, aunt and their family felt sorry and disturbed by the legal case of his son. We sincerely
look forward to your merciful consideration to give Jerry Lee an opportunity to correct his
misjudgment and to re-establish a normal life.

Yours sincerely,
i
i Ptr

Lai-Fun Chan
Case 1:18-cr-00089-TSE Document 185-1 Filed 11/18/19 Page 6 of 22 PagelD# 621

Lee Steve Chun Man

21/7/2019
To: The Honorable Judge T-.S. Ellis III
Re: Jerry C.S. Lee

Dear Judge,

As the elder brother of Jerry, we grew up together with a very close
relationship. So I was not surprised when he begged our father for
permission to join the Army just after he graduated from High School.
That was a tough choice for me. As a naturalized immigrant, moved to
the U.S. in just a few year time. Still learning an entirely different foreign
culture. Not even speaking good English... So many excuses for me to
step out but not him. It also recalls me when he passed the “Camp
Training” from the Army. He was so happy and told me the meaning of
“loyalty”, “responsibility”... From that day onwards, I knew he had found
his way of life and will have a very brilliant future until now.

Unfortunately that he had made a bad decision which results in this
case. I was surprised to hear about his misconduct. It comes as no
surprise that he is ready to bear the responsibility for his action. I believe
that as we move forward. He will emerge as a better person. In short,
Jerry expressed a deep sense of remorse in making such a serious
mistake and I believe in his ability to pay his debt to the society.

It is my sincere hope that the Court would consider this letter in the
time of sentencing. Despite the current case, I still believe Jerry to be an
honorable individual, a valuable member of our family and a good
human being.

Faithfully Yours,

l-

Steve Lee
Case 1:18-cr-00089-TSE Document 185-1 Filed 11/18/19 Page 7 of 22 PagelD# 622

August 1, 2019

The Honorable Senior Judge T-S. Ellis, III
United States District Court

Eastern District of Virginia

Albert V. Bryan U.S. Courthouse

401 Courthouse Square

Alexandria, VA 22314

RE: Character Reference — Jerry Lee

Dear Honorable Judge Ellis,

I have known Jerry throughout my life since he was born because he is my
youngest brother. As the eldest sister in the family, I looked after and grew up with
him. I remember when we were kids, Jerry often asked all of the siblings to role-
play, and each time we would all burst out laughing because Jerry would put on a
black plastic water bucket over his head, resembling the bearskins hat of the
Queen’s guard, At a very young age, Jerry has already been a considerate and
caring person in the family, and it is always a joy to have him around.

After immigrating to Hawaii with the family in 1979, at the age of 15, Jerry
fell in love with the United States of America. As he grew older, I know Jerry to be
a patriotic, tireless, and selfless human being. His passion and dream were to join
the military, like his favorite characters in the show “The Rat Patrol,” becoming an
American hero. I remember one day, Jerry came home along with an army
recruiter, trying to beg my father to allow him to join the army. At first my father
was immovable for his refusal of letting Jerry serves the military, but later he had a

change of heart after learning Jerry’s motivation to join the military was that he
Case 1:18-cr-00089-TSE Document 185-1 Filed 11/18/19 Page 8 of 22 PagelD# 623

strongly believes that each family has to have at least one member to serve in order
to preserve the freedom in the country that he loves. My father was touched by
Jerry’s determination and patriotism by signing off the paper to send his beloved
son to join the military. Jerry joined the army in 1982 and served 4 years after
graduated from High School, and then he contributed his lifelong career for the
government.

After Jerry graduated from college, we both have our own family and
children. Each year, regardless of everyone’s busy schedule, we would try to have
at least one family gathering. Jerry and his family would stay at my house when
the gathering was in California. Jerry becomes a dedicated father and loving
husband, which is the main reason that Jerry has the nickname “Mr. Mom.”
Because for each gathering, he would be in charge of cooking, entertaining all of
the children, and organizing the whole event, while everyone in the family would
just sit back and enjoy the time being together. Jerry is also a devoted, caring, and
loving son. My mother is at the age of 80, with depression, and my father is at the
age of 83, with failing health, and I know their dreams are nothing more than to see
Jerry and pray for another family gathering in their epilogues.

In closing, Jerry is a strong role model for me, and I totally believe in my
brother to be trustworthy. I have tremendous confidence that he already became a
better person while serving his time. I respectfully request this Court to grant

leniency in the sentencing of my brother because the whole family needs him.
Thank you very much for your consideration.

Respectfully,

Stella Lee
Case 1:18-cr-00089-TSE Document 185-1 Filed 11/18/19 Page 9 of 22 PagelD# 624

Christina Lee

= =

April 28, 2019
To The Honorable Judge T.S. Ellis HI],

My name is Christina Lee and J am currently a student studying at George Mason University. 1
am writing to plead leniency and an early release for my father, Jerry Chun-Shing Lee.

From the day I have been able to form coherent sentences to the day you are reading this letter, !
have known and believe my father to be nothing but an admirable figure and presence in my life.
Since his incarceration, I have been distraught and troubled as to how | am supposed to handle
the news of his case. My father has always been a positive constant in my life and it is for this
reason I am more than happy to write a letter of reference for his case.

My father has always held education in high regard and wanted my sister and me to do well
academically. While there was understandably pressure to achieve good grades, it was not as if
my father was only interested in the academic results my sister and I would achieve. Despite his
busy work schedule, my father would always make time for school events ranging from
parent-teacher conferences, school fairs, student plays, and sports day. From elementary until
high school, my father had rarely missed school events my sister and I were involved in unless
we asked him to not attend. Therefore I’m sure it not only disappointed my sister but my father
as well when he missed my sister’s college graduation. Within a few months later, he then missed
my high school graduation and was unable to visit my own college with me. While what I may
be saying may sound selfish, I am not upset but regretful not because I didn’t have my father to
recognize my achievements, but because I saw what | could achieve academically as a way of
paying back what my father has given me.

The influence and presence of my father are what has also kept me grounded up unti! this day. To
explain, I have always had an inkling my mental health was not the best since | was young. It
was not until my freshman year of high school I pleaded to my father to allow me to visit a
therapist and was then formally diagnosed with depression. I still recall being afraid to ask my
father and thought he would not take my request seriously due to the stigma surrounding mental
health. However, he was instead understanding and did his best to bring comfort into my life and
supported me in my wants and wishes no matter how foolish they were. On days where I felt my
lowest, I would think about all that my father has done for me and that stopped me from doing
Case 1:18-cr-00089-TSE Document 185-1 Filed 11/18/19 Page 10 of 22 PagelD# 625

something regrettable. Looking back now, | realize how grateful I am because he could have
chosen to disregard me, but I also understand that no parent wants to admit that their own child is
unhappy. I am better these days, but it is with a heavy heart when I say that my father’s current
case is still devastating. However, I think that it would be unfair for me to say and admit that I
am hurting for I believe my father must be hurting much more.

It is my sincere hope that the court takes my letter into consideration at the time of sentencing
and J am also most thankful time was spent reading my letter. Despite the current state of affairs,
I will continue to maintain my stance that my father, Jerry Chun-Shing Lee, is an honorable
individual and a valuable member of the community. Most important to me, however, is that he
was and is still a good father, even when I was most undeserving.

Yours sincerely,

Mr

Christina Wing-Ki Lee
Case 1:18-cr-00089-TSE Document 185-1 Filed 11/18/19 Page 11 of 22 PagelD# 626

Caroline Yeun Ping Chan Lee

May 12, 2019
To the Honorable Judge T. S. Ellis IH,

My name is Caroline and [ am the wife of Jerry Lee. I first met Jerry in the year 1986, and have now
been with him for 33 years. In these years that I have known him, I have come to learn that Jerry is a
dedicated husband, a good father, a filial son, and a truly honest American citizen. He has shown
himself to be a very responsible man who holds high standards for himself, always living by the belief
that it is important to always try to better oneself, before attempting to help others.

When I met Jerry, he had just retired from the military. } recall old conversations of ours, of him
sharing fond memories of the comradery and the sense of duty that came with serving in the forces.
Conversations would then lead into talks of how he felt like there was more he could improve on with
himself - he had the training and discipline of a soldier, and he now wanted to pursue higher
education. Yet shortly after getting his master’s degree, he wanted to continue serving the country and
therefore applied for a position with the CIA. His desire and wish to protect the country did not come
without sacrifice, however. To pursue this line of work, he had to give up a lot, which included being
with his family and home in Hawaii. Working for the CIA required Jerry to relocate near Washington
D.C., so as a result, his parents had to move back to Hong Kong as there was no one capable to look
after them,

With our two daughters, Elizabeth and Christina, 1 followed my husband and moved from country to
country every few years. if I am honest, it was a difficult and hard lifestyle. Jerry also knew this and
was worried we would not cope, therefore he did his utmost best to handle everything related to the
household. For this, | now feel regretful as because now that he is no longer around, I have to pick up
everything he once did, but I do not have the knowledge how.

He took care of the daughters and tried to never depend or burden others. It may seem like he is only
trying to put on a strong front, but it was actualiy because he wanted to watch them grow and be with
them every step of the way. He did not want to miss a single moment of their lives. Hence, while it
may sound like an exaggeration, he felt suffocated with despair when he had to miss Elizabeth’s
college graduation which was only a few months after his incarceration last year. They talked about it
often and were so excited, so it hurt immensely when he could not fulfil his promise to watch her at
her commencement and miss out on such a significant event in her life. | am hoping for you, Your
Honor, to grant him the chance to at least make it to Christina’s.

Another thing he cannot stop worrying about is his parents. Working for the CIA had not allowed him
to be by their side all this time. He regrets greatly that he has not been able to look after them for the
majority of his life, always telling his mother that he will see them soon to take care of them. Original
plans were to finally move back to Hong Kong and spend more time with them, but then the arrest

happened.
Case 1:18-cr-00089-TSE Document 185-1 Filed 11/18/19 Page 12 of 22 PagelD# 627

His parents are now of old age and their health is on a decline, which is all the more reason why Jerry
should be able to visit them soon. This past year alone, Jerry’s father underwent two surgeries and his
mother also has a stressed-induced illness. Nowadays, she is very upset due to the news of his arrest
and finds it difficult to eat, drink, and sleep. Her mental and physical health is getting worse with each
day and if I were to be honest, she seems to be showing signs of depression. It upsets me as their
daughter-in-law to see them like this, but there is, unfortunately, nothing I can do for them. We can
only hope for Jerry’s early release.

My own personal life took a !80-degree change too. To phrase it simply, it felt like I went from
heaven to hell. Throughout our married life, Jerry was the ‘man of the household,’ the ‘pillar,’ and the
‘responsible caretaker,’ but now he is gone. The everyday life and financial situation for my two
daughters and I are now a mess because Jerry was the breadwinner and provider for us all. There was
no need for me to hold a job and I had little to no responsibilities, but now everything has been passed
to me all at once. There is an immense pressure to do many things I have never done before and I feel
like it is getting too difficult for me to handle. These days I am so burdened with all these problems [
find it hard to fail asleep at night.

Other than feeling regretful for the fact Jerry used to take up all the household responsibilities, [ also
feel guilty because I feel that it was my selfishness that has gotten him in this situation - even if Jerry
says otherwise. As we moved from place to place in the duration of Jerry’s career with the CIA, I
always complained about constantly relocating and living abroad and that I missed my parents. ! kept
pushing for Jerry to move the family back to Hong Kong, which he finally did in 2607. The more I
contemplate on his absence, the more regretful I feel because if it were not for me, Jerry would not
have given up his life and career in America. We would not have moved back to Hong Kong, and
things would not have escalated to what they are today.

He is a diligent and confident man who has dedicated decades of his life into building up his career. It
took years of hard work to go from waiting on tables to having his own office. He had a strong
background and a positive reputation, but all it took was one accusation to taint his name forever. Atl
the hard work that he has put into his career, now tarnished and for nothing. This is a punishment on
its own.

jt is not only him that is suffering, but the rest of our family on both my side and his own. Even if you
cannot amend his credibility, I hope you can still see the good in Jerry that [ and many others can see

and give him a reduction in his sentence so we can reunite as a family again soon.

Sincerely yours,

Caroline Yuen Ping Chan Lee
Case 1:18-cr-00089-TSE Document 185-1 Filed 11/18/19 Page 13 of 22 PagelD# 628

Elizabeth Wing Sze Lee

June 15, 2019
Dear Honorable Judge T. S. Eltts Hl,

My name is Elizabeth, eldest daughter of Jerry Chun Shing Lee, and I am writing today to
express my complete support for leniency in the sentencing of my father. As a judge with such an
extensive career, you must have come across countless numbers of character references prior to my
own. Writing is not my forte, nor have I ever had to write anything like this, but I hope that despite the
lacking format and quality, I am able to get my sincerity and genuineness across to you.

| realize that as his daughter, the content of this letter may not hold much value. Anyone from
his immediate family, especially his wife and children, would wish for his early release and discuss all
the good character points they can fit into their letter. 1 want to express that even without the
father-daughter relation, | would still have written this letter if asked because I strongly believe he is
an honest person at heart and embodies what it means to be someone of good moral character. Given
the current circumstances, | am aware that this description of my father is difficult to accept, but I
hope that my letter to you will be able to give you a different perspective of his personality. By
highlighting the positive influence he has had on me, | hope to show you why I do not believe he was
capable of conspiracy and that he is deserving of leniency.

To start, he is a constant presence that | know will always be there for me. Since our family
had moved quite a number of times in the past decades, regularity was simply not something I grew
up with. There was always a change in homes, schools, and friends, and for me, that was really all
there was to life growing up. I think my father knew of the impact and looking back now, I cannot
think of a time when he would stay out late drinking with friends, travel abroad without checking up
on home, or even using the “go ask your mom” card when I wanted something. He also always put in
the extra effort to be there during all my milestone moments, from my first day of school, to my first
attempt behind the wheel, to high school graduation. | was less than a semester away from graduating
college when news of his arrest broke out. Even in his incarceration, he was constantly calling and
reassuring me that he was fine and doing whatever he could to be present at my graduation
commencement - worrying about my mental well-being, when he should have been focusing on
himself.

I got my first job a few months later, another milestone 1 was not able to share with my father,
and it makes me wonder how many more I will go dirough before my father is released. Despite the
time difference we share, with him being in Virginia and myself in Hong Kong, he would still call the
family weekly to keep himself updated with our lives and remind us all that while he cannot be with
us physically, he will always be thinking about us. Having seen him in this light for all my life, I
cannot comprehend why he would do something as treacherous as espionage and risk the possibility
of being separated from the family for life.
Case 1:18-cr-00089-TSE Document 185-1 Filed 11/18/19 Page 14 of 22 PagelD# 629

He is also a great parent figure to look up to. Never forceful despite his stern demeanor, but
very amicable and iead through example. Ail my life, he has never raised his voice at me, physically
hurt me, or even had me witness him harm someone else. He was the one to shape my morais,
teaching me to never react to violence and always relay small acts of goodness. Our family habits of
recycling, donating, and even making sure to take home leftovers instead of leaving them behind at
restaurants - they all stemmed from him

Not to mention, he is my biggest supporter in life. Not just financially, but morally as well.
When others had their mothers show up to parent teacher conferences, my father was the one there.
When I got sick or injured myself, he was the one taking me to see a doctor. When I needed help on
homework or fife advice, he was the one guiding me through. Not that my mother was not capable,
but most times the language barrier between my mother and the city of our residence prevented her
from being much help so my father had worked to become my personal pillar of strength.

I am truly convinced that he is a decent person at the core. Never mind the many years of
service he has provided to the United States; he has always been someone who values security,
integrity, and a peaceful life, and if shows if you were to observe his daily life as a simple family man.
He always put family first, his friends and community second. it saddens me to know that there are
people out there who would even peg him to be power hungry and selfish for monetary gains, for that
is not the person I grew up knowing and admiring.

For the rest of us, we cannot put our lives on hold to wait for him as much as we would fike
to. Life continues on, and I have learned the hard way that things do not always get better with time.
There are moments in life that will come and go, and we wiil never get to relive again. For that, |
would like to have my father back in my life soon and be present in all the significant events that are
to come like my wedding, my first housewarming, the birth of a child. 1 know the pain of not having
your father present at your college graduation commencement, so I would like him to be there when
my sister walks up that stage in a few years. As for my mother, she has been under tremendous stress
since his incarceration and there is only so much my sister and I can do to alleviate the pressure.

Without even having to ask, I know that this past year of separation has been a hard
punishment on its own and that my father is willing to do whatever it takes to make the necessary
reparations. I hope that my letter has been able to demonstrate to Your Honor the kind of character my
father truly is, and that you will take my words into consideration when you pass his sentence.

Yours sincerely,

Elizabeth Lee
Case 1:18-cr-00089-TSE Document 185-1 Filed 11/18/19 Page 15 of 22 PagelD# 630

 

The Honorable senior Judge T-S Ellis su
United States District Court
Eastern District of Virginia
Albert V Bryan US Courthouse
401 Courthouse Square
Alexandra, VA 22314
RE: Character Reference —Jerry Lee
Dear Honorable Judge Ellis,

My name is Andy Chan . Jerry Lee is my brother In-law .| currently working at Mercedes Benz of South Bay seems
1985
As service department team feader .

When 1 was in Hawaii, after shorty they came to United State ,and | met her sister in collage and | always go to the
house
and BBQ. At that time Jerry was in 1* year high school , until the last year of high school ,he went to join US army .

After 4 year service , he came back home and finish his master degree And he went to work for US Federal and
move
to Virginia.

He will come to Los Angeles so often with his wife and daughters ,and spend time in my house , his is very good

family man,
Good father and husband , and very respect to his parents.

In the past two years , our family’s had charged drastically , because most family event , he will organize everything
for us.

And my in-laws , which is Jerry parents is in the 80’s . And his father just had surgery done the past March for his
kidney cancer .
And want to see his son as soon as possible .

Thank you for your time

Andy Chan
 

 

 

Case 1:18-cr-00089-TSI
Case 1:18-cr-00089-TSE Document 185-1 Filed 11/18/19 Page 17 of 22 PagelD# 632

Chan Fuk Chung

July 14, 2019
To The Honourable Judge T. S. Effis 1H,

My daughter told me that her husband, Jerry Lee, will be sentenced this coming August and that character
letters of him would be welcomed for processing prior to his sentencing. I would like to take this
opportunity to share with you my good opinion of his person and hope that you will show leniency to him
when you pass your sentence on him.

My name is Chan Fuk Chung, father-in-law of Jerry Lee, and a civil service pensioner. I joined the Hong
Kong Government in 1952 and worked at the General Post Office (Telecommunications Division) for 33
years, before retiring at the age of 56. I am now 91.

At my old age, I have accepted that my time left here is limited. I have watched my children grow up and
start their own families and seeing them well and happy has me believe that there is nothing more to
worry about. They visit me often with my grandchildren and [ was happily living day by day with no

regrets.

Suddenly last year, there was news of Jerry’s arrest on TV and many reporters knocking at my door. I was
first very surprised and taken aback, but then got more upset and disbelief because I do not believe that
Jerry is capable of doing what they claimed he has done.

I see Jerry as a polite, gentle, and like-able person. He is always treating myself and my other elderly
neighbours with respect and dignity, considerate to the disabled, and truly a peaceful and law-abiding
citizen. I have never seen him quarrel, hit, or fight with anyone.

He is also a good family man and loves and cares deeply for his wife and two daughters; he is a good
provider for them and tries to spend as much of his time with them. They are a happy family together and
I know this because whenever I see my daughter, Caroline, she is always smiling. Her face was always
bright the following years since she married Jerry.

His heart also extended to me as well. Around 10 years ago, my health started to go on a decline. It was
fortunate that Jerry had decided to move back to Hong Kong at that time and helped me find a good
hospital and doctor. After a consultation, I was told I would need to undergo two surgeries (bilateral
subcapsular orchiectomy and laparoscopic cholecystectomy). From the diagnosis up until the end of the
surgeries, Jerry was there to provide any kind of support I needed. Till today, I am very grateful for how
he took care of me. He has since then become a big presence in my life and I am forever blessed and
thankful to God that he gave me another son in Jerry.
Case 1:18-cr-00089-TSE Document 185-1 Filed 11/18/19 Page 18 of 22 PagelD# 633

Before Jerry left for his business trip last January, he phoned me and promised to have a meal with me
when he came back, However, he was arrested and never made it back to Hong Kong. | am still waiting
for this meal and every day J miss my son-in-law even more. I already need the assistance of a walking
stick and hearing aids, and at 91, I do not know how much longer I have to wait for him. I can only hope
and wait to see the day Jerry can come back to Hong Kong in time to fulfil that promise to me.

It pains me to have to go through this but I know Caroline must be feeling much more. I feel that Caroline
is sad too often nowadays and I want to see Caroline’s smiley face again before I go. That is my biggest

wish. I wish for you to help reunite our family soon.

Yours sincerely,

Chan Fuk Chung
Case 1:18-cr-00089-TSE Document 185-1 Filed 11/18/19 Page 19 of 22 PagelD# 634

August 1, 2019

The Honorable Senior Judge T.S Ellis, lil
United States District Court

Eastern District of Virginia

Albert V Bryan US Courthouse

401 Courthouse Square

Alexandria, VA 22314

RE: Character Reference- Jerry Lee

Dear Honorable Judge Ellis,

My name is Michelle Chan. Jerry Lee is my uncle. He is my mom's younger brother. i have
known Jerry all my life. He had watched me grow up to who | am today. He is one of my biggest
supporters and always encourages me to do better. He is motivated, hard-working, and
ambitious. He always tells me to study hard and to pursue my dreams. | am now pursuing a
Master's Degree in Business from Pepperdine University and working at Autoclub of Southern
California (AAA) as Casualty Bodily Injury Adjuster.

When ? was younger, my mom would take me to Hawaii multiple times a year to visit
Jerry, my second uncle, aunt, and grandparents. Lots of family memories were made, and many
of my childhood memories derived from my visits to Hawaii. Even when Uncle Jerry had a busy
schedule with work and school, he drove my mom and | to eat and played sports with me. | spent
lots of time with him since | am the oldest grandchild. One of my fondest memory in Hawaii was
when Uncle Jerry carried me in his arm at his graduation and introduced me to ail his classmates
and friends. (t have enclosed a photograph in this letter}. Years later, Uncle Jerry moved to the

East Coast. } saw less of him at family gatherings, but we still kept in touch via telephone and at
Case 1:18-cr-00089-TSE Document 185-1 Filed 11/18/19 Page 20 of 22 PagelD# 635

family events. Uncle Jerry loved being with family and would organize events, which brought
many close relationships within the family. He remembers everyone's favorite dish and made
sure everyone was happy. He remembered all my special events such as my middle school, high
school, and college graduations.

Uncle Jerry is a devoted father and husband. His love for his family is unconditional. He
puts his famity first. When | used to stay at their home, Uncle Jerry would prepare dinner for us
and helped my cousins with homework. On the weekends, he would plan activities and fun mini
trips. it was never a dull moment. He is an example of a good son and brother for the younger
generations like myself and my other cousins because he is so kind, caring, and compassionate.
The past two years, our family's ambiance had changed drastically. It felt surreal to have a family
event without Uncle Jerry there. Every family member has been affected by this. My
grandparents are in their 80's, and their dream is to have the family together again, happy and
healthy. | hope for the same. | miss having my uncle around because he brought laughter and
joy. | hope to see him again with us. | kindly ask the Judge to take note of my character letter for

Jerry Lee and to give my uncle a fair sentence.

Thank you for your time.

[etic

Michelle Chan
Case 1:18-cr-00089-TSE Document 185-1 Filed 11/18/19 Page 21 of 22 PagelD# 636

 
Case 1:18-cr-00089-TSE Document 185-1 Filed 11/18/19 Page 22 of 22 PagelD# 637

To: The Honorabie T. S. Ellis il!, Date: 2 Aug, 2019
United States District Judge

Re: Character reference for Mr, Jerry C. S. Lee
Your Honor,

My name is Pauline Wong and | am Jerry CS Lee’s sister-in-law. | currently reside in Hong Kong, working
as an IT project manager. | married to Jerry’s brother, Steve, for 28 years and have known Jerry for
more than 30 years.

| met Jerry soon after he moved back home when he finished his military service. He was an energetic
young gentleman who was brave, caring and helpful and who ioved his country. These qualities have
not changed after all these years except that he is more mature now. He still offers to help when he
sees someone in need and never expects return. And, his passion towards United States remains the
same. He often tells me how great United States is. He takes time to explain to me and his friends his
country’s policy, culture and values. He has always been proud to be an American and | have no doubt
on his faith towards United States.

Family is an important part of Jerry. He loves his family and takes good care of them at all times. He
cooks for them, helps his daughters’ with homework and be the best father-figure. Even when he had
a busy schedule, he never neglected his family. He also has his parents at heart in all times. He always
goes yum cha with them. He takes them to see doctors. He hosts family gathering, making sure that
his parents enjoy every time. He has been maintaining a very close relationship with his parents.

My parent-in-laws are over 80 years old now with declining physical and mental conditions. They are
trying their best to maintain a healthy life with the only hope to see Jerry soon in the future. | wish
that you can help fulfil their little hope and consider a shorter sentence for Jerry.

Yours sincerely

Pr Ligloo

Pauline Wong ¥
